Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
06/09/2020 09:08 AM CDT




                                                         - 478 -
                             Nebraska Court of Appeals Advance Sheets
                                  28 Nebraska Appellate Reports
                                                     LASU v. LASU
                                                Cite as 28 Neb. Ct. App. 478




                                        Naomi Amulo Lasu, appellee, v.
                                           Emmanuel M’Baya Lasu,
                                                appellant.
                                                     ___ N.W.2d ___

                                           Filed June 9, 2020.     No. A-19-155.

                 1. Judgments: Jurisdiction: Appeal and Error. A jurisdictional question
                    that does not involve a factual dispute is determined by an appellate
                    court as a matter of law, which requires the appellate court to reach a
                    conclusion independent of the lower court’s decision.
                 2. Divorce: Child Custody: Child Support: Appeal and Error. In a
                    marital dissolution action, an appellate court reviews the case de novo
                    on the record to determine whether there has been an abuse of discretion
                    by the trial judge. This standard of review applies to the trial court’s
                    determinations regarding custody and child support.
                 3. Evidence: Appeal and Error. In a review de novo on the record, an
                    appellate court is required to make independent factual determinations
                    based upon the record, and the court reaches its own independent con-
                    clusions with respect to the matters at issue. However, when evidence is
                    in conflict, the appellate court considers and may give weight to the fact
                    that the trial court heard and observed the witnesses and accepted one
                    version of the facts rather than another.
                 4. Judges: Words and Phrases. A judicial abuse of discretion exists if the
                    reasons or rulings of a trial judge are clearly untenable, unfairly depriv-
                    ing a litigant of a substantial right and denying just results in matters
                    submitted for disposition.
                 5. Jurisdiction: Words and Phrases. Subject matter jurisdiction is the
                    power of a tribunal to hear and determine a case in the general class or
                    category to which the proceedings in question belong and to deal with
                    the general subject matter involved.
                 6. Jurisdiction. Parties cannot confer subject matter jurisdiction upon a
                    judicial tribunal by either acquiescence or consent, nor may subject
                                      - 479 -
           Nebraska Court of Appeals Advance Sheets
                28 Nebraska Appellate Reports
                                  LASU v. LASU
                             Cite as 28 Neb. Ct. App. 478

      matter jurisdiction be created by waiver, estoppel, consent, or conduct
      of the parties.
 7.   ____. A lack of subject matter jurisdiction may be raised at any time by
      any party or by the court sua sponte.
 8.   Judgments: Jurisdiction. A ruling made in the absence of subject mat-
      ter jurisdiction is a nullity.
 9.   Divorce: Domicile: Time: Words and Phrases. The language of Neb.
      Rev. Stat. § 42-349 (Reissue 2016) requiring an “actual residence in this
      state” means that one party is required to have a bona fide domicile in
      Nebraska for 1 year before commencement of a dissolution action.
10.   Domicile: Intent: Words and Phrases. Domicile is obtained only
      through a person’s physical presence accompanied by the present inten-
      tion to remain indefinitely at a location or site or by the present intention
      to make a location or site the person’s permanent or fixed home.
11.   Domicile: Intent. The absence of either presence or intention thwarts
      the establishment of domicile.
12.   ____: ____. In order to effect a change of domicile, there must not only
      be a change of residence, but an intention to permanently abandon the
      former home. The mere residing at a different place, although evidence
      of a change, is, however long continued, per se insufficient.
13.   Domicile. Once established, domicile continues until a new domicile
      is perfected.
14.   ____. One spouse may have a domicile separate from the other.
15.   Domicile: Intent. A brief move to another location to see if living with
      one’s spouse will succeed may not indicate present intent to change
      one’s domicile.
16.   Jurisdiction: Words and Phrases. Personal jurisdiction is the power of
      a tribunal to subject and bind a particular entity to its decisions.
17.   Jurisdiction: Waiver. Lack of personal jurisdiction may be waived and
      such jurisdiction conferred by the conduct of the parties.
18.   Jurisdiction: Pleadings: Parties. A party will be deemed to have
      appeared generally if, by motion or other form of application to the
      court, he or she seeks to bring its powers into action on any matter other
      than the question of jurisdiction over that party.
19.   ____: ____: ____. A party who files an answer generally denying the
      allegations of a petition invokes the court’s power on an issue other than
      personal jurisdiction and confers on the court personal jurisdiction.
20.   Actions: Stipulations. Parties are bound by stipulations that are volun-
      tarily made, and relief from such stipulations is warranted only under
      exceptional circumstances.
21.   Child Custody. When deciding custody issues, the court’s paramount
      concern is the child’s best interests.
                                   - 480 -
          Nebraska Court of Appeals Advance Sheets
               28 Nebraska Appellate Reports
                                LASU v. LASU
                           Cite as 28 Neb. Ct. App. 478

22. Child Support: Rules of the Supreme Court. In general, child
    support payments should be set according to the Nebraska Child
    Support Guidelines.
23. ____: ____. A deviation in the amount of child support is allowed when-
    ever the application of the Nebraska Child Support Guidelines in an
    individual case would be unjust or inappropriate.
24. ____: ____. Deviations from the Nebraska Child Support Guidelines
    must take into consideration the best interests of the child or children.
25. Child Support. Only reasonable transportation expenses may reduce or
    abate a child support obligation.
26. ____. Allowing unlimited abatement of child support, to the point
    where the custodial parent receives substantially reduced or no child
    support, is contrary to the children’s best interests.

  Appeal from the District Court for Lancaster County: Robert
R. Otte, Judge. Affirmed.
  Steffanie J. Garner Kotik, of Kotik & McClure Law, for
appellant.
   John D. Rouse for appellee.
   Pirtle, Bishop, and Arterburn, Judges.
   Bishop, Judge.
                     I. INTRODUCTION
   Emmanuel M’Baya Lasu appeals from the decree entered
by the Lancaster County District Court dissolving his marriage
to Naomi Amulo Lasu, awarding legal and physical custody
of the parties’ child to Naomi, and ordering Emmanuel to
pay child support. Emmanuel claims the district court lacked
subject matter and personal jurisdiction. He also disputes the
custody and child support orders. We affirm.
                     II. BACKGROUND
  In November 2015, Emmanuel and Naomi had a child,
Jacob Lasu, out of wedlock. At that time and throughout
her pregnancy, Naomi lived in Lincoln, Nebraska, her place
of residence for many years. Emmanuel has lived solely in
California at all times relevant to this case. According to
                              - 481 -
        Nebraska Court of Appeals Advance Sheets
             28 Nebraska Appellate Reports
                           LASU v. LASU
                      Cite as 28 Neb. Ct. App. 478

Naomi, from Jacob’s birth until December 2016, Emmanuel
saw Jacob only three times. Naomi continued to live with
Jacob in Lincoln until sometime in December 2016. Then,
for about 3 months, from December 2016 to March 2017,
Naomi and Jacob lived in Emmanuel’s home in California.
Naomi explained that she went to California because it was
best for Jacob “to have both parents around him.” Emmanuel
and Naomi wed on December 29, 2016, in California. Shortly
thereafter, they began to experience difficulties in their mar-
riage. Following an argument between the parties in March
2017, the facts of which are contested, Naomi returned to
Nebraska with Jacob.
   Naomi described the circumstances of the argument as fol-
lows: Emmanuel had been drinking alcohol that night; alcohol
was one of the “major issues” in their marriage. At some point,
Jacob was standing on a table and Emmanuel proceeded to
move the table after Naomi told him to have Jacob “step down”
first. Jacob was not hurt; however, the argument escalated
to where Emmanuel was “screaming” at her and calling her
“name[s].” He asked her to “get out of his house.” Emmanuel
was holding a firearm and moving around the house. Naomi
was intimidated and feared she might be shot. Naomi left the
house and contacted her sister, who called the police. After the
police arrived, Naomi left the house with Jacob. She took some
physical possessions; Emmanuel had thrown her belongings
and some of Jacob’s belongings outside a bedroom. She and
Jacob stayed at a hotel for a couple days, after which she and
Jacob left California and returned to Lincoln.
   Emmanuel described the incident differently. He claimed
that on March 18, 2017, he and Naomi were arguing about
a party that was supposed to have taken place for Naomi in
Nebraska before her move to California. Although he had an
alcoholic drink at 2 p.m. that day, Emmanuel denied drinking
that night. He never called Naomi “names.” He said Naomi’s
story about the table was inaccurate. He claimed he would lift
Jacob off the table and put him on the floor, but then Jacob
                              - 482 -
        Nebraska Court of Appeals Advance Sheets
             28 Nebraska Appellate Reports
                           LASU v. LASU
                      Cite as 28 Neb. Ct. App. 478

started running and fell on the carpet. Emmanuel acknowl-
edged having a firearm, for which he had a license, but he
denied he was carrying it around the house during the argu-
ment. It was “locked up in a safe” in his home office.
   In the morning on March 19, 2017, Naomi was packing.
Emmanuel did not want to “aggravate the situation,” so he
left around 9 a.m. and came back around noon. Naomi was
still packing. Jacob was sleeping downstairs. Emmanuel took
him upstairs, and they napped. Naomi awakened Jacob and
took him downstairs around 2 p.m. Police arrived 10 minutes
later. Emmanuel said he told the police he was not drunk.
After a “reasonable conversation,” the police believed him.
On Emmanuel’s direction, the police opened his safe to find a
“dusty” unloaded gun. He said the police believed he had not
touched the gun the night before. They did not take it away. He
was not cited or arrested. Naomi left his house that day.
   Emmanuel did not go to work on March 20, 2017, so he
could “process” life. Naomi returned to his house and contin-
ued packing. She was there for about 30 to 45 minutes before
leaving. He denied that he ever threw any of her belongings
out of any rooms into the hall. Nor did he ever tell her that
she needed to move out of his house. He thought she had at
first gone to a hotel and had sent her text messages to come
stay at his house. He was not aware of when Naomi left with
Jacob for Lincoln. Emmanuel stated that he continued to
text Naomi about where she was and that she had said she
was in California. Later, a sheriff served him a “letter for
domestic violence” filed in Nebraska, dated March 24, 2017.
(Naomi testified she filed for a restraining order in Nebraska.)
According to Emmanuel, that was the first time he knew
Naomi went to Lincoln.
   On April 5, 2017, Naomi filed a complaint in the district
court seeking the dissolution of her marriage. She alleged
that she had been a Nebraska resident for more than 1 year
prior to filing and that she maintained a residence in Lincoln,
Nebraska. She sought temporary and permanent custody of
                              - 483 -
        Nebraska Court of Appeals Advance Sheets
             28 Nebraska Appellate Reports
                           LASU v. LASU
                      Cite as 28 Neb. Ct. App. 478

Jacob, subject to Emmanuel’s reasonable parenting time. On
June 6, Naomi filed an amended complaint substantially simi-
lar to her complaint. Emmanuel was personally served in
California on July 25. On August 22, Emmanuel filed a motion
to dismiss the case for lack of subject matter and personal
jurisdiction. As to subject matter jurisdiction, Emmanuel dis-
puted that Naomi had lived in Nebraska for 1 year before filing
her initial complaint for dissolution of marriage. Emmanuel
argued that he had never resided in Nebraska and that Jacob
had not lived in Nebraska for 4 months at the time Naomi
filed her initial complaint. Regarding personal jurisdiction,
Emmanuel alleged that he had lived in California during the
parties’ marriage and had been served there.
   On September 15, 2017, there was a joint teleconference
hearing before the district court and a California court related
to Emmanuel’s motion to dismiss and Naomi’s motion to stay
or dismiss a dissolution and custody action that Emmanuel had
filed in July in California. Each party had an attorney repre-
senting his/her interests both in Nebraska and California. The
California court found that Jacob never lived in California for
more than 6 months as required for it to acquire jurisdiction
over custody matters. It was prepared to decline jurisdiction
altogether if the Nebraska court saw it fit to assert jurisdic-
tion over child custody issues. The district court determined
it could exercise jurisdiction over the parties and custody
and dissolution matters. The district court noted that Naomi
moved to California with “some intent” but it “didn’t work
out.” Naomi was in Nebraska “for a period” before she went
to California and the “three-month period [in California] gets
tacked onto that, essentially, so she can show a six-month
period here.” During the telephonic hearing, Emmanuel per-
sonally agreed to litigate the marriage dissolution in Nebraska
given that custody was to be litigated here. The same day, the
district court entered an order overruling Emmanuel’s motion
to dismiss and noting the California case would be dismissed.
On September 28, the district court entered an order in which
                              - 484 -
        Nebraska Court of Appeals Advance Sheets
             28 Nebraska Appellate Reports
                           LASU v. LASU
                      Cite as 28 Neb. Ct. App. 478

it stated its reasoning for finding jurisdiction over custody
issues, namely that Jacob resided in Nebraska for 6 consecu-
tive months or more but lived in California for only 3 months.
It also noted that the parties “stipulated that the divorce pro-
ceeding should also be heard in Nebraska.”
   On October 12, 2017, Emmanuel filed an answer to Naomi’s
amended complaint, admitting that she had been a resident of
Nebraska for more than 1 year prior to filing her amended
complaint, but denying the other material allegations. In
the same filing, Emmanuel included a “cross-complaint,”
which sought dissolution of the parties’ marriage and custody
of Jacob.
   Trial took place on December 17, 2018. Each party testified,
and their exhibits were admitted into evidence. In addition to
the evidence already set forth above, we will discuss other evi-
dence in our analysis where relevant to the issues on appeal. At
the end of trial, the district court granted Emmanuel 10 days of
parenting time over Jacob’s Christmas break. The other issues
relevant to this appeal were taken under advisement.
   On January 14, 2019, the district court entered a decree
dissolving the parties’ marriage. Naomi was awarded legal
and physical custody of Jacob, subject to Emmanuel’s parent-
ing time in accordance with a parenting plan attached to the
decree. Emmanuel was to receive extended periods of parent-
ing time during Jacob’s summer and spring school breaks,
as well as half of Jacob’s Christmas break. Each party was
allowed reasonable telephone contact with Jacob every other
day. Emmanuel was to accompany Jacob in both directions of
travel in the exercise of his parenting time until further order.
Emmanuel was responsible for transportation costs associated
with his parenting time in consideration of a reduction in child
support. Child support without a reduction was calculated to
be $927 per month. With a deviation for transportation costs,
the district court ordered child support of $600 per month
beginning January 1. The parties would equally split any
childcare expenses incurred by Naomi to allow her to maintain
                              - 485 -
        Nebraska Court of Appeals Advance Sheets
             28 Nebraska Appellate Reports
                           LASU v. LASU
                      Cite as 28 Neb. Ct. App. 478

employment or attend school. Generally, the parties would
alternate entitlement to claim Jacob as a dependent each year.
Naomi was to maintain health insurance for Jacob provided it
was available to her through work at a reasonable cost; uncov-
ered medical costs for Jacob were to be split equally by the
parties after Naomi’s payment of $480 per year.
   Emmanuel appeals.
               III. ASSIGNMENTS OF ERROR
   Emmanuel claims, restated, that the district court erred by
(1) failing to dismiss this case for lack of subject matter and
personal jurisdiction, (2) awarding Naomi sole legal and physi-
cal custody of Jacob, and (3) not using a joint custody calcula-
tion to determine his child support obligation and not applying
a greater downward deviation for his travel expenses.
                 IV. STANDARD OF REVIEW
   [1] A jurisdictional question that does not involve a factual
dispute is determined by an appellate court as a matter of law,
which requires the appellate court to reach a conclusion inde-
pendent of the lower court’s decision. Green v. Seiffert, 304
Neb. 212, 933 N.W.2d 590 (2019).
   [2-4] In a marital dissolution action, an appellate court
reviews the case de novo on the record to determine whether
there has been an abuse of discretion by the trial judge.
Burgardt v. Burgardt, 304 Neb. 356, 934 N.W.2d 488 (2019).
This standard of review applies to the trial court’s determina-
tions regarding custody and child support. See id. In a review
de novo on the record, an appellate court is required to make
independent factual determinations based upon the record,
and the court reaches its own independent conclusions with
respect to the matters at issue. Id. However, when evidence
is in conflict, the appellate court considers and may give
weight to the fact that the trial court heard and observed the
witnesses and accepted one version of the facts rather than
another. Id. A judicial abuse of discretion exists if the rea-
sons or rulings of a trial judge are clearly untenable, unfairly
                              - 486 -
        Nebraska Court of Appeals Advance Sheets
             28 Nebraska Appellate Reports
                           LASU v. LASU
                      Cite as 28 Neb. Ct. App. 478

depriving a litigant of a substantial right and denying just
results in matters submitted for disposition. Id.
                          V. ANALYSIS
                         1. Jurisdiction
                  (a) Subject Matter Jurisdiction
   Emmanuel does not dispute the district court’s subject mat-
ter jurisdiction over the child custody matters. He claims the
district court lacked subject matter jurisdiction over the mar-
riage dissolution.
   [5-8] Subject matter jurisdiction is the power of a tribunal
to hear and determine a case in the general class or category
to which the proceedings in question belong and to deal with
the general subject matter involved. Boyd v. Cook, 298 Neb.
819, 906 N.W.2d 31 (2018). Parties cannot confer subject mat-
ter jurisdiction upon a judicial tribunal by either acquiescence
or consent, nor may subject matter jurisdiction be created
by waiver, estoppel, consent, or conduct of the parties. Id. A
lack of subject matter jurisdiction may be raised at any time
by any party or by the court sua sponte. Id. A ruling made in
the absence of subject matter jurisdiction is a nullity. Spady v.
Spady, 284 Neb. 885, 824 N.W.2d 366 (2012).
   Although Emmanuel personally stipulated during the
September 15, 2017, telephonic hearing between the parties
and the California and Nebraska courts that the district court
had jurisdiction over the marriage dissolution action, subject
matter jurisdiction cannot be waived by or consented to by the
parties, and can be raised at any time. See Boyd v. Cook, supra.
We therefore consider Emmanuel’s argument that Naomi did
not live in Nebraska for 1 year prior to filing the complaint,
Emmanuel had never resided in Nebraska, and Naomi and
Jacob “moved to California with a bona fide intention of mak-
ing California their permanent home.” Brief for appellant at
21. He contends Naomi “essentially gave up her residency
in Nebraska” with the intent to make California her perma-
nent home, as shown by “being placed on health insurance
                              - 487 -
        Nebraska Court of Appeals Advance Sheets
             28 Nebraska Appellate Reports
                           LASU v. LASU
                      Cite as 28 Neb. Ct. App. 478

in California that would only work [there], registering her
vehicle in California, and obtaining insurance for the vehicle in
California.” Id. at 20.
   [9-13] Pursuant to Neb. Rev. Stat. § 42-349 (Reissue 2016),
in order to maintain an action for divorce in Nebraska, one of
the parties must have “had actual residence in this state with a
bona fide intention of making this state his or her permanent
home for at least one year prior to the filing of the complaint.”
The Nebraska Supreme Court has interpreted the language of
§ 42-349 requiring an “actual residence in this state” to mean
that one party is required to have a “‘bona fide domicile’”
in Nebraska for 1 year before commencement of a dissolu-
tion action. See Huffman v. Huffman, 232 Neb. 742, 748, 441
N.W.2d 899, 904 (1989). Domicile is obtained only through a
person’s physical presence accompanied by the present inten-
tion to remain indefinitely at a location or site or by the pres-
ent intention to make a location or site the person’s permanent
or fixed home. Id. The absence of either presence or inten-
tion thwarts the establishment of domicile. See id. See, also,
Gosney v. Department of Public Welfare, 206 Neb. 137, 291
N.W.2d 708 (1980) (mere residing at different place, however
long, is per se insufficient to establish new domicle; there
must also be intent to permanently abandon former home).
Once established, domicile continues until a new domicile is
perfected. Metzler v. Metzler, 25 Neb. Ct. App. 757, 913 N.W.2d
733 (2018).
   In some cases, persons with significant physical absences
from Nebraska in the year preceding a petition for dissolu-
tion may qualify as Nebraska domiciliaries for jurisdictional
purposes. In Rector v. Rector, 224 Neb. 800, 401 N.W.2d
167 (1987), jurisdiction in Nebraska was established where a
truckdriver who spent the majority of his time driving across
the country was raised in North Platte, Nebraska; considered it
his home; did his banking there; and testified to several years
of residence before filing a petition for divorce. In Catlett v.
Catlett, 23 Neb. Ct. App. 136, 869 N.W.2d 368 (2015), jurisdiction
                              - 488 -
        Nebraska Court of Appeals Advance Sheets
             28 Nebraska Appellate Reports
                           LASU v. LASU
                      Cite as 28 Neb. Ct. App. 478

was established where a contractor for a Kuwait company, who
spent 36 days in the United States in 2012, filed for divorce in
Nemaha County, Nebraska, in June 2013. The contractor had a
home in Nemaha County since 2009, and he used that address
for several official purposes. He also held a bank account
there, and he pled, testified, and represented to the court his
intent to make Nebraska his permanent or fixed home more
than 1 year prior to the divorce filing.
   [14] Further, one spouse may have a domicile separate
from the other. Dilsaver v. Pollard, 191 Neb. 241, 214
N.W.2d 478 (1974). For example, in Wray v. Wray, 149 Neb.
376, 31 N.W.2d 228 (1948), the parties wed in Grand Island,
Nebraska (wife’s residence of many years), in July 1945,
then stayed at the wife’s mother’s home for 2 days before
the husband’s deployment overseas. Upon the husband’s dis-
charge from the armed services, he went to Virginia and never
returned to Nebraska. The wife bought a roundtrip ticket to
Virginia with the purpose of taking up life with the husband
as his wife. She testified that she did not go there to establish
a Virginia residency. She stayed in Virginia from January
21 to February 14, 1946, then returned to and remained in
Grand Island. The Nebraska Supreme Court held that the wife
was continuously a Nebraska resident from and for a long
time before the marriage until the hearing on the petition
for divorce. It rejected the notion that the wife surrendered
her Nebraska residency at the time of the marriage or at any
time between then and the date of trial. Jurisdiction over the
divorce was found to exist.
   In the present case, Naomi testified that she had lived in
Lincoln for 10 years before she went to California. She lived
in California for a period of only about 3 months before
moving back to Lincoln with Jacob. About 1 month passed
from the time she returned to Lincoln to the time she filed
her initial complaint, and about 3 months passed from her
return to the time she filed her amended complaint. Notably,
even Emmanuel admitted in his answer that Naomi had been
                              - 489 -
        Nebraska Court of Appeals Advance Sheets
             28 Nebraska Appellate Reports
                           LASU v. LASU
                      Cite as 28 Neb. Ct. App. 478

a Nebraska resident for more than 1 year prior to her filing
her amended complaint. There is no doubt Naomi was domi-
ciled in Nebraska before her move to California. The ques-
tion is whether she remained domiciled in Nebraska despite
her brief move to California, or whether she had a present
intent to make California her permanent or fixed home as of
December 2016.
   Naomi testified that it was Emmanuel’s “plan” to bring her
to California. She denied that she had decided she was going
to get married at the time she left for California. Instead, she
wanted to go there because she thought it best for Jacob to
have both parents around. Emmanuel concedes that was her
intent. She said that when she got to California, Emmanuel
began talking about getting a marriage license for beneficial
tax purposes. She felt “rushed.” Emmanuel asserted they were
already “[t]raditionally” married before Naomi’s move based
upon his payment of a dowry to her family, but he agreed
they were not yet legally married. The parties were married
in California soon after Naomi’s arrival. According to both
parties, Emmanuel had paid for Naomi’s and Jacob’s one-
way flight there. Emmanuel said that he opened a credit card
to facilitate moving Naomi and her belongings and that they
had talked about how they would move her items, including
her car. The record does not show what amount of Naomi’s
belongings were actually moved.
   Naomi had quit her job at a manufacturing company in
Nebraska to move to California, but she did not get a job
while in California. Emmanuel had recommended she apply
for certain jobs or enroll in a school program, but she refused.
According to Emmanuel, Naomi’s name was never put on
his California home. Naomi was covered by Emmanuel’s
health insurance beginning February 1, 2017, and both par-
ties testified that Emmanuel’s health insurance is unusable
in Nebraska. While Emmanuel argues that Naomi had reg-
istered and obtained insurance for her vehicle in California,
there is no evidence in our record about that; counsel’s
                              - 490 -
        Nebraska Court of Appeals Advance Sheets
             28 Nebraska Appellate Reports
                           LASU v. LASU
                      Cite as 28 Neb. Ct. App. 478

statements about the same during the joint hearing are irrel-
evant. See In re Guardianship & Conservatorship of Alice
H., 303 Neb. 235, 927 N.W.2d 787 (2019) (counsel’s argu-
ments are not evidence). After the parties’ argument in March
2017, Naomi drove back to Nebraska with Jacob; it was a
one-way trip.
   Testimony as to one’s own intent regarding his or her
domicile, although subjective, is entitled to great weight in
domicile determinations. See, State ex rel. Rittenhouse v.
Newman, 189 Neb. 657, 204 N.W.2d 372 (1973); Catlett v.
Catlett, 23 Neb. Ct. App. 136, 869 N.W.2d 368 (2015) (husband
formed intent to make Nebraska his fixed home more than 1
year before divorce petition was filed; among other things,
husband who worked overseas admitted in pleadings that for
more than 1 year he held bona fide intent of making Nebraska
his home and residence and listed Nebraska home as mailing
address in pleadings).
   [15] Emmanuel and Naomi were not legally married at the
time of her California move. She had continued to live without
Emmanuel in Nebraska after Jacob’s birth, apparently without
issue or complaint, for slightly over a year before moving.
Naomi had never lived with Emmanuel before her move. By
the time she headed to California, she had lived in Nebraska
for 10 years. Naomi clearly discovered within a relatively
short time that she disagreed with Emmanuel’s lifestyle; she
stopped living with him by March 2017. Affording due weight
to Naomi’s testimony and considering the other relevant parts
of the record, we find that Naomi moved to California to
determine if jointly raising Jacob with Emmanuel would be
agreeable. See Wray v. Wray, 149 Neb. 376, 31 N.W.2d 228
(1948) (brief move to another location to see if living with
spouse will succeed may not indicate present intent to change
one’s domicile). Upon leaving California, Naomi immediately
returned to Lincoln. Naomi had extended family in Lincoln
and Omaha, Nebraska. Moreover, she consistently represented
to the district court in her filings that she had been a Nebraska
                               - 491 -
        Nebraska Court of Appeals Advance Sheets
             28 Nebraska Appellate Reports
                            LASU v. LASU
                       Cite as 28 Neb. Ct. App. 478

resident for more than 1 year prior to her filings for dissolution
and that she maintained a residence in Lincoln.
   The record does not establish that Naomi intended to aban-
don her home in Nebraska when she moved to California
from December 2016 to March 2017. She had resided in
Nebraska for a decade before that and immediately returned
to Nebraska after being in California for only a few months.
Therefore, Naomi remained domiciled in Nebraska for more
than 1 year before filing for dissolution. See Huffman v.
Huffman, 232 Neb. 742, 441 N.W.2d 899 (1989). The district
court had subject matter jurisdiction over the dissolution pur-
suant to § 42-349.

                     (b) Personal Jurisdiction
   [16,17] Emmanuel claims the district court lacked personal
jurisdiction over him, in part, because he was personally served
in California and his first responsive pleading was a motion to
dismiss (alleging lack of jurisdiction). Personal jurisdiction is
the power of a tribunal to subject and bind a particular entity
to its decisions. J.S. v. Grand Island Public Schools, 297 Neb.
347, 899 N.W.2d 893 (2017). Lack of personal jurisdiction
may be waived and such jurisdiction conferred by the conduct
of the parties. Hunt v. Trackwell, 262 Neb. 688, 635 N.W.2d
106 (2001).
   [18,19] Notably, after the district court overruled Emmanuel’s
motion to dismiss, he filed an answer that included a counter-
claim, which he entitled a “cross-complaint,” for an array
of affirmative relief from the district court. In doing so,
he waived an objection to personal jurisdiction over him.
See, Neb. Rev. Stat. § 25-516.01(2)(a) (Reissue 2016) (if
defense of lack of jurisdiction over person is asserted either by
motion or in responsive pleading and court overrules defense,
objection that court erred in its ruling will be waived and
not preserved for appellate review if party asserting defense
thereafter files demand for affirmative relief by way of coun-
terclaim); Applied Underwriters v. Oceanside Laundry, 300
                              - 492 -
        Nebraska Court of Appeals Advance Sheets
             28 Nebraska Appellate Reports
                           LASU v. LASU
                      Cite as 28 Neb. Ct. App. 478

Neb. 333, 912 N.W.2d 912 (2018) (party will be deemed to
have appeared generally if, by motion or other form of appli-
cation to court, he or she seeks to bring its powers into action
on any matter other than question of jurisdiction over that
party); Hunt v. Trackwell, supra (party who files answer gen-
erally denying allegations of petition invokes court’s power
on issue other than personal jurisdiction and confers on court
personal jurisdiction).
    [20] We also note that Emmanuel appeared to have waived
a personal jurisdiction defense even before he filed his
answer and counterclaim. During the joint hearing between
the California and Nebraska courts, he personally agreed to
litigate the dissolution action in Nebraska, which necessitated
that the district court had personal jurisdiction over him. See
Shearer v. Shearer, 270 Neb. 178, 700 N.W.2d 580 (2005)
(parties are bound by stipulations that are voluntarily made,
and relief from such stipulations is warranted only under
exceptional circumstances).
    Emmanuel’s objection to personal jurisdiction was waived
by his own actions, as noted.
                2. Legal and Physical Custody
   Emmanuel claims that instead of awarding Naomi full cus-
tody of Jacob, the district court should have awarded the par-
ties joint legal and physical custody.
                      (a) Relevant Facts
   Jacob lived with Naomi in Nebraska from his birth in
November 2015 until December 2016. Naomi testified that
Emmanuel was not present for Jacob’s birth but “came the day
after.” Emmanuel saw Jacob just three times, for a 4- or 5-day
duration, between the day of Jacob’s birth and the time Naomi
moved with Jacob to California. The only time Emmanuel has
lived with Jacob was from December 2016 to March 2017,
when Naomi and Jacob lived with him in California. And
after Naomi returned to Nebraska in March, Emmanuel exer-
cised no parenting time with Jacob until October 2018. Trial
                             - 493 -
        Nebraska Court of Appeals Advance Sheets
             28 Nebraska Appellate Reports
                          LASU v. LASU
                     Cite as 28 Neb. Ct. App. 478

took place a couple months after that. Therefore, by the time
Jacob was 3 years old, other than the few months the family
had lived together in California, Emmanuel’s actual parenting
time with Jacob consisted of less than a handful of 4-to-5-day
parenting periods.
              (i) California From December 2016
                         to March 2017
   Regarding her time living in California, Naomi testified
that Emmanuel was not home from around 7 or 7:15 a.m.
until about 5:30 or 6 p.m. on days that he worked, Monday
through Friday and some Saturdays. Further, Emmanuel did
not spend a lot of time with her and Jacob after work. Naomi
estimated that about three or four times a week, Emmanuel
would come home and then go to the gym and not come back
until “10:30 or 11, midnight sometimes.” By that time, Naomi
and Jacob would be in bed. Other nights, Emmanuel would
be “drinking [alcohol] and watching TV.” Naomi said it was
fair to say she did the majority of parenting when she and
Emmanuel were living together. Emmanuel “was not there
most of the time.” She handled Jacob’s baths, tended to Jacob
during the night, changed Jacob’s diapers, and put Jacob to
bed. However, she indicated that if Emmanuel was home on
the weekends, he bathed Jacob, and he changed diapers on
occasion, too.
   Emmanuel said that he worked as an accountant for the
State of California and that he could work from home if
needed. He would normally go to the gym for an hour or jog
around the neighborhood maybe once or twice a week after
work. He normally spent time with Jacob after work, reading
him a book or watching “Mickey Mouse” together, and had
him go to sleep around 9 to 10:30 p.m. Emmanuel said Naomi
would continue to watch television until midnight. Emmanuel
said that on the weekends, he gave Jacob milk and fed him,
changed his diapers, gave him baths, and went to the park and
watched television with him.
                              - 494 -
        Nebraska Court of Appeals Advance Sheets
             28 Nebraska Appellate Reports
                           LASU v. LASU
                      Cite as 28 Neb. Ct. App. 478

   Naomi said Emmanuel would “drink about a bottle [of
wine] at a time to a bottle and a half.” When he drank, he was
angry and “not himself” and would try to fight with her and
call her “name[s]”; a couple times he “question[ed] the pater-
nity of Jacob.” According to Naomi, Emmanuel drank to the
point of intoxication every time he drank. She believed he was
verbally and mentally abusive (e.g., Emmanuel held a firearm
during the March 2017 incident).
   Emmanuel did not believe he had an alcohol problem. As
of trial, he said he did not have alcohol in his home. He would
follow any court order that he not drink alcohol during his
time with Jacob. Emmanuel said he never consumes alcohol
in the presence of his children; Emmanuel has another son,
age 8 at the time of trial, from a prior relationship. Naomi
offered two photographs into evidence depicting Emmanuel
with his other son on different days. The photographs show
a full or partial view of a wine glass near Emmanuel con-
taining a dark-colored liquid, which Emmanuel claimed was
grape juice.
   Emmanuel testified that during the time Naomi was with
him in California, he never removed his gun from the safe.
Although both parties indicated that police responded to the
incident in March 2017, Emmanuel said he was not cited
or arrested. Naomi did not know if he received a citation.
While Naomi said she had filed for a restraining order in
Nebraska (Emmanuel indicated the same), there was no evi-
dence that one had been entered against Emmanuel for the
protection of Naomi and/or Jacob. Emmanuel called Naomi’s
domestic violence filing “false.” He denied being physically
or emotionally abusive to Naomi, and he denied having an
anger problem.
   Naomi offered a photograph of Emmanuel holding a gun
with the barrel pointed toward the top of his head. Emmanuel
identified himself in the photograph. He explained that in
September 2017, he had placed that picture on the internet,
but the photograph was taken in December 2016. He did not
                              - 495 -
        Nebraska Court of Appeals Advance Sheets
             28 Nebraska Appellate Reports
                           LASU v. LASU
                      Cite as 28 Neb. Ct. App. 478

know it at the time, but his friend took the picture of him
after they had gone to the shooting range and were cleaning
their guns. The picture “went to Facebook” “involuntarily.”
When people contacted him about the picture, saying it was
“really bad,” he took the picture down. He was “stressed out”
about the parties’ separation, but did not ever attempt suicide.
Emmanuel claimed the photograph was taken before Naomi
and Jacob lived in his home.

                 (ii) Nebraska From March 2017
                        to December 2018
   According to Naomi, since her return to Nebraska in March
2017, Emmanuel had not spent time with Jacob until over
11⁄2 years later when he came and picked up Jacob for a visit
in Kansas City, Missouri, in October 2018. Emmanuel also
acknowledged this. Emmanuel said he flew to Kansas City,
drove to Lincoln to pick up Jacob, and then spent 5 days
in Kansas City with him. Emmanuel’s brother, who lives in
Kansas City, and his three children, along with Emmanuel’s
father and sister, were present during that time. Emmanuel
described Jacob’s demeanor at that time as “very happy.”
Emmanuel was “so surprised” when Jacob knew who he was
when they first saw each other.
   Naomi indicated that Emmanuel asked her for parenting
time via text messages “maybe twice” during the large time
gap from March 2017 to October 2018. Naomi objected to
the requests to the extent Emmanuel was requesting parenting
time to take place outside of Nebraska. She told Emmanuel
he could “come visit” in Nebraska because this case was
still pending. There was no custody order in place yet. She
sought temporary custody at the time she let Jacob go with
Emmanuel in October. After that, Emmanuel requested parent-
ing time over Thanksgiving break, which would have been
“two weeks” later. Emmanuel wanted to pick up Jacob and
take him back to California. Naomi did not agree to it.
However, as of trial, she was willing to let Emmanuel have
                              - 496 -
        Nebraska Court of Appeals Advance Sheets
             28 Nebraska Appellate Reports
                           LASU v. LASU
                      Cite as 28 Neb. Ct. App. 478

parenting time over the upcoming Christmas holiday because
she had Jacob over Thanksgiving. She agreed it would be
appropriate for Emmanuel to take Jacob with him to California
after the trial to avoid the need for Emmanuel to make a sepa-
rate trip to exercise that parenting time. She was agreeable to
alternating holiday parenting time, and she also agreed that
Emmanuel could come to Nebraska nearly any time he wanted
to see Jacob.
   Emmanuel stated that he never had a “video chat” with
Jacob. He had asked to do so “several times” by text mes-
saging Naomi, which he claimed was how Naomi had asked
him to communicate with her. Emmanuel remembered sending
Naomi 7 to 10 text messages during different months about
wanting to “come and see” Jacob. Naomi “would say that
[he] can come and spend time with Jacob here in Lincoln.”
Emmanuel indicated that was not easy for him because coming
to Lincoln meant he would have to rent a car and hotel. Also,
he was unfamiliar with Lincoln and did not know where to
take Jacob. He wanted Jacob with him in California so Jacob
could feel that Emmanuel’s home, a “five-bedroom house,”
was his, too. Emmanuel recalled that after his requests were
not successful, he got the court involved in October 2018.
Emmanuel came to Lincoln for trial 4 days ahead of time but
had not had time with Jacob. He admitted, however, that he
had not told Naomi he was in town.
   Before moving to California, Naomi had worked at a manu-
facturing company. At the time of trial, Naomi worked full
time as a nurse’s aide at a hospital in Lincoln. Naomi has a
large extended family in Lincoln and Omaha. Naomi arranges
for Jacob to go to daycare at a family member’s house during
the time she works. She also had Jacob enrolled in preschool.
Naomi described Jacob as being in good health and having a
pediatrician and a dentist. Emmanuel said Naomi had never
given him any information regarding doctor appointments for
Jacob or about the identity of his doctors; he learned of the
pediatrician by seeing a letter during a prior hearing.
                             - 497 -
        Nebraska Court of Appeals Advance Sheets
             28 Nebraska Appellate Reports
                          LASU v. LASU
                     Cite as 28 Neb. Ct. App. 478

   Naomi started Jacob in the “Head Start” program at a pub-
lic preschool that he attended 3 hours per schoolday. He was
doing “amazing” and loved school. Naomi noted that because
Jacob was “delayed in speech,” he was working with a speech
therapist Monday through Friday. Naomi was concerned that
if Jacob left Lincoln, he would not receive help with his
speech. Jacob had an individualized education plan, and there
were meetings regarding it. Naomi had communicated with
Emmanuel about Jacob’s need to be, in Emmanuel’s counsel’s
words, “screened.” Although she denied telling Emmanuel
when meetings were, she asserted that he did not show “any
interest” when she “followed up.” She denied giving him any
information herself; however, she thought the “coordinator”
called Emmanuel one time. She acknowledged that Emmanuel
had communicated concerns to her about Jacob’s speech after
a visit with him.
   Emmanuel said “someone” from “Lincoln Public School[s]”
called him up to 6 months before trial and told him that Jacob
was in a speech improvement program through preschool. He
said he requested monthly updates to track Jacob’s progress.
He said he did not learn any information concerning Jacob’s
speech from Naomi. He would ask Naomi “several times”
about how Jacob was doing, but she would not respond or
sometimes would just respond with “fine” in text messages.
But he agreed it was possible that Naomi provided the public
school caller with his contact information.
   Emmanuel did not have any family members in Nebraska
other than some cousins who lived in Omaha. Emmanuel
lived in his California home with his own father and occa-
sionally with his other son. Emmanuel’s other son was not
present when Naomi and Jacob lived in California. According
to Emmanuel, he had joint legal and physical custody of his
other son, whose mother lived in Missouri. Emmanuel had
homeschooled his other son since 2013, which consisted of 11⁄2
to 2 hours of class after Emmanuel came home from work and
they had dinner; Emmanuel’s father also helped with teaching
                              - 498 -
        Nebraska Court of Appeals Advance Sheets
             28 Nebraska Appellate Reports
                           LASU v. LASU
                      Cite as 28 Neb. Ct. App. 478

on weekends. Emmanuel thought homeschooling Jacob would
be “amazing” and appropriate. However, he was not against
putting Jacob in a public school if he were to have custody of
him. He indicated a school near his home was one of the “bet-
ter” schools in northern California. Emmanuel offered exhibits
of photographs of the exterior and interior of his home, as
well as photographs of himself and other family members with
Jacob and/or his other son.

                   (b) District Court’s Ruling
   At the end of trial, the district court stated that it was
concerned about the lack of parenting time that Emmanuel
had over the course of time. “[E]ven taking him at his word
about contacting [Naomi] and some of those other things,
quite frankly, the file is pretty barren of [his] attempt to
secure reasonable parenting time over the course of the last
year and a half.” While understanding there was some dif-
ficulty with regard to Naomi’s move to California and then
her return to Nebraska, “putting that aside,” the district court
was concerned there had been “so little parenting time.”
Because Naomi was not resistant to it, the district court orally
granted Emmanuel 10 days of parenting time over Jacob’s
Christmas break in 2018. However, the district court wanted
Emmanuel to have some opportunity to see Jacob between
trial (December 17) and the time he was to leave Nebraska
(December 19) in Naomi’s presence to make sure Naomi could
“see that interaction.” The district court added that it wanted
a provision in the decree ordering “no guns outside of the gun
safe at any time while [Jacob] is there” and no “drinking,”
“alcohol use,” “illegal drug use,” or “drug use of any kind
except by prescription.”
   In the decree, the district court found Naomi was a fit
and proper person to have custody of Jacob. It noted that
custody and parenting time issues were “always difficult
in circumstances such as these.” The parenting plan reiter-
ated that Naomi was awarded the primary legal and physical
                              - 499 -
        Nebraska Court of Appeals Advance Sheets
             28 Nebraska Appellate Reports
                           LASU v. LASU
                      Cite as 28 Neb. Ct. App. 478

custody of Jacob. She had the “authority to make final deci-
sions concerning the parental functions necessary for raising
[Jacob],” including his education, religious upbringing, medi-
cal needs, and extracurricular activities. Additionally, the par-
enting plan stated that neither party was to consume alcohol
or drugs to the point of intoxication when Jacob was in his or
her custody.
                       (c) Applicable Law
   Under the Parenting Act, Neb. Rev. Stat. §§ 43-2920 to
43-2943 (Reissue 2016 & Cum. Supp. 2018), the concept of
child custody encompasses both “legal custody and physical
custody.” § 43-2922(7). “Legal custody” means the authority
and responsibility for making fundamental decisions regarding
the child’s welfare, including choices regarding education and
health. § 43-2922(13). “Physical custody” means authority and
responsibility regarding the child’s place of residence and the
exertion of continuous parenting time for significant periods of
time. § 43-2922(20).
   [21] When deciding custody issues, the court’s paramount
concern is the child’s best interests. Citta v. Facka, 19 Neb.
App. 736, 812 N.W.2d 917 (2012). Section 43-2923(6) states,
in relevant part:
      In determining custody and parenting arrangements, the
      court shall consider the best interests of the minor child,
      which shall include, but not be limited to, consideration
      of the foregoing factors and:
         (a) The relationship of the minor child to each parent
      prior to the commencement of the action or any subse-
      quent hearing;
         ....
         (c) The general health, welfare, and social behavior of
      the minor child;
         (d) Credible evidence of abuse inflicted on any family
      or household member. . . ; and
         (e) Credible evidence of child abuse or neglect or
      domestic intimate partner abuse.
                              - 500 -
        Nebraska Court of Appeals Advance Sheets
             28 Nebraska Appellate Reports
                           LASU v. LASU
                      Cite as 28 Neb. Ct. App. 478

Other pertinent factors include the moral fitness of the child’s
parents, including sexual conduct; respective environments
offered by each parent; the age, sex, and health of the child
and parents; the effect on the child as a result of continuing
or disrupting an existing relationship; the attitude and stabil-
ity of each parent’s character; and parental capacity to provide
physical care and satisfy educational needs of the child. Robb
v. Robb, 268 Neb. 694, 687 N.W.2d 195 (2004).
          (d) Did District Court Abuse Its Discretion?
   Emmanuel argues that the district court did not determine
child custody based on Jacob’s best interests, apparently
because he disagrees that an analysis of the relevant factors
supports the custody ruling solely in Naomi’s favor. He does
not differentiate between legal and physical custody in his
argument relating to the district court’s decisions on custody.
He contends that it would be in Jacob’s best interests if the
parties had joint custody.
                        (i) Legal Custody
   Concerning legal custody, Emmanuel contends that Naomi
has “failed to provide [him] with any information regard-
ing Jacob’s health and education.” Brief for appellant at
23. As described previously, legal custody focuses entirely
on a parents’ decisionmaking authority. See State on behalf
of Kaaden S. v. Jeffery T., 303 Neb. 933, 932 N.W.2d 692
(2019). The record indicates there was room for improvement
as far as the quality and frequency of Naomi’s communica-
tion with Emmanuel about Jacob’s medical care and educa-
tion. While Emmanuel expressed some frustration about that,
he did not say he disagreed with any of Naomi’s decisions
regarding Jacob’s medical care, education, religious upbring-
ing, or activities. In fact, although Emmanuel thought home-
schooling Jacob would have been appropriate, he did not dis-
agree with Naomi’s placement of Jacob in a public preschool.
Further, his testimony showed he was supportive of Jacob’s
speech therapy.
                              - 501 -
        Nebraska Court of Appeals Advance Sheets
             28 Nebraska Appellate Reports
                           LASU v. LASU
                      Cite as 28 Neb. Ct. App. 478

   Moreover, the record reflects that Naomi has been primar-
ily responsible for Jacob’s care since his birth and that she
has been the primary decisionmaker regarding his welfare
throughout his life. There is evidence the parties have not
communicated well in the past, either in person or through
text messaging. Importantly, Emmanuel did not believe that
he and Naomi could put differences aside to make joint deci-
sions about Jacob’s best interests. And courts typically do
not award joint legal custody when the parties are unable to
communicate effectively. See, Kamal v. Imroz, 277 Neb. 116,
759 N.W.2d 914 (2009) (joint decisionmaking by parents not
in child’s best interests when parents are unable to commu-
nicate face-to-face and there is level of distrust); Klimek v.
Klimek, 18 Neb. Ct. App. 82, 775 N.W.2d 444 (2009) (no abuse
of discretion by district court’s failure to award joint custody
when minor child was confused by temporary joint legal and
physical custody arrangement and parents had hard time com-
municating with one another). We cannot conclude that award-
ing Naomi the primary legal custody of Jacob was an abuse
of discretion.

                    (ii) Physical Custody
   The record generally shows that each party has a positive
relationship with Jacob. However, as stated before, Jacob
has lived primarily with Naomi since his birth. Emmanuel
did not offer any compelling explanation for why he was
largely absent from Jacob’s life following Jacob’s birth in
November 2015 until trial in December 2018, with the excep-
tion of the few months Naomi and Jacob lived with him
in California. Emmanuel did not testify as to requesting or
being denied time with Jacob during that timeframe, other
than sending 7 to 10 text messages to Naomi about taking
Jacob to California which were denied by Naomi. However,
other than his explanation regarding costs for renting a car
and a hotel, or not knowing what to do in Lincoln, he did
not reasonably explain why he did not make better efforts
                              - 502 -
        Nebraska Court of Appeals Advance Sheets
             28 Nebraska Appellate Reports
                           LASU v. LASU
                      Cite as 28 Neb. Ct. App. 478

to spend time with Jacob in Nebraska. Further, even when
Naomi and Jacob lived with Emmanuel for about 3 months in
California, Naomi still primarily took care of Jacob. Although
there was some inconsistency in the parties’ testimony about
how much time Emmanuel spent at home with Jacob when he
was not working, there is no question that Naomi maintained
primary responsibility for Jacob’s care during the brief stay
in California.
   The record supports that Naomi will be able to continue to
provide for the general health, welfare, and social behavior of
Jacob, including satisfying his physical, emotional, and educa-
tional needs, in a positive environment for his growth. We con-
clude the district court did not abuse its discretion in awarding
Naomi the primary physical care of Jacob.

                         3. Child Support
   Emmanuel claims the district court abused its discretion
when it did not calculate child support “based off a joint cus-
tody child support calculation with a downward deviation due
to the high travel expenses” he will incur to exercise his par-
enting time. Brief for appellant at 27. Because we previously
determined that the district court did not abuse its discretion
in awarding Naomi legal and physical custody of Jacob, we
need not address Emmanuel’s argument that child support
should have been calculated as if the parties were awarded
joint custody. However, Emmanuel claims in the alternative
that the district court should have awarded a “larger deviation”
on his child support obligation in light of his expected travel
expenses. Id.
   [22-24] In general, child support payments should be set
according to the Nebraska Child Support Guidelines, which
are applied as a rebuttable presumption. Freeman v. Groskopf,
286 Neb. 713, 838 N.W.2d 300 (2013); Neb. Ct. R. § 4-203
(rev. 2011). A deviation in the amount of child support is
allowed whenever the application of the guidelines in an
individual case would be unjust or inappropriate. Pearson v.
                               - 503 -
        Nebraska Court of Appeals Advance Sheets
             28 Nebraska Appellate Reports
                            LASU v. LASU
                       Cite as 28 Neb. Ct. App. 478

Pearson, 285 Neb. 686, 828 N.W.2d 760 (2013). Deviations
from the guidelines must take into consideration the best inter-
ests of the child or children. Id.; § 4-203.
   [25,26] Under Neb. Ct. R. § 4-210, any “documented sub-
stantial and reasonable long-distance transportation costs
directly associated with . . . parenting time may be considered
by the court and, if appropriate, allowed as a deviation from
the guidelines.” Only reasonable transportation expenses may
reduce or abate a child support obligation. Pearson v. Pearson,
supra. Allowing unlimited abatement of child support, to the
point where the custodial parent receives substantially reduced
or no child support, is contrary to the children’s best interests.
Id. A custodial parent has some fixed and constant expenses
in raising children, and these expenses do not decrease dur-
ing extended periods of parenting time with the noncusto-
dial parent, or simply because transportation costs signifi-
cantly increase. See id. A court should consider the impact of
increased travel expenses on both parents in light of the best
interests of the child. See id.
   The child support calculation attached to the decree shows
that Naomi’s income is $2,234.26 per month ($26,811 per year)
and that Emmanuel’s income is $7,000 per month ($84,000
per year). Emmanuel’s monthly child support obligation would
have been $927 but for the deviation awarded under the decree
for Emmanuel’s “substantial additional expense to exercise
parenting time.” With a monthly deviation in the amount of
$327 ($3,924 per year), Emmanuel’s ordered child support
obligation is $600 per month.
   Emmanuel argues that in order to exercise three visits each
year, a downward deviation of $550 per month (or $6,600
per year), which would reduce his child support obligation to
$377 per month, should be awarded to allow him $2,200 per
visit for two adult roundtrip flight tickets, one child roundtrip
flight ticket, a rental car, and a hotel while in Nebraska.
There was no clear documentation relating to travel expenses.
The parties’ testimony regarding estimated traveling expenses
                              - 504 -
        Nebraska Court of Appeals Advance Sheets
             28 Nebraska Appellate Reports
                           LASU v. LASU
                      Cite as 28 Neb. Ct. App. 478

varied significantly, especially in the amount of what it would
cost for an airline ticket for Jacob.
   Regardless, the deviation Emmanuel requests would sub-
stantially reduce child support owed to Naomi by over half
the amount owed under the child support guidelines, despite
the undisputed fact that Emmanuel’s income is much greater
than Naomi’s income. Although Naomi testified that she
would be agreeable to reducing child support from $927 to
$500 to help with transportation costs (a $427 deviation),
given the income disparity between the parties, we cannot
say that the district court abused its discretion by limiting the
deviation to $327 per month and ordering child support of
$600 per month.
                      VI. CONCLUSION
   The district court’s decree entered January 14, 2019, is
affirmed in all respects.
                                                Affirmed.